Case: 17-10222       Date Filed: 03/22/2018      Page: 1 of 2


                                                                      [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 17-10222
                              ________________________

                      D.C. Docket No. 1:15-cr-00367-WSD-JKL-1


UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

versus

ANTHONY LEPORE,

                                                         Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                      (March 22, 2018)

Before WILSON and BLACK, Circuit Judges, and SCHLESINGER, * District
Judge.


         *
         Honorable Harvey E. Schlesinger, United States District Judge for the Middle District
of Florida, sitting by designation.
               Case: 17-10222     Date Filed: 03/22/2018    Page: 2 of 2


PER CURIAM:

      Following a jury trial, Appellant was convicted of conspiracy to commit

honest services fraud in violation of 18 U.S.C. § 1349; honest services fraud in

violation of 18 U.S.C. §§ 1341, 1346, and 2; and federal funds bribery in violation

of 18 U.S.C. § 666(a)(2) and 2. Appellant appeals his convictions, alleging: (1)

there was insufficient evidence that he, the CEO of Rite Way Service Inc., knew of

and willfully joined in the plan to bribe Patrick Jackson, a public official; (2) there

was insufficient evidence that Jackson performed “official acts” in exchange for

these bribes; (3) the District Court’s use of the deliberate ignorance jury instruction

was harmful error; and (4) the District Court improperly applied a four-level

enhancement under USSG §2Cl.l(b)(3).

      After a thorough review of the briefs, record, and having had the benefit of

oral argument, we reject Appellant’s arguments and affirm his convictions and

sentence.

      AFFIRMED.




                                           2